Citation Nr: 0009192	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcer of the 
duodenum with hemorrhage condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 18, 1968, to 
November 26, 1968.

This appeal arises from a July 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that determined 
that the veteran had not submitted new and material evidence 
to reopen a service connection claim for ulcer of the 
duodenum with hemorrhage.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The Board of Veterans' Appeals (Board) previously denied 
the veteran's service connection claim for a duodenal ulcer 
in October 1987, August 1989, and March 1991.

3.  Some of the evidence received since the March 1991 Board 
decision is cumulative of evidence previously received and 
considered, while the rest of the evidence does not bear on 
the issue of whether the veteran incurred or aggravated a 
duodenal ulcer during his active military service. 


CONCLUSIONS OF LAW

1.  The Board's March 1991 decision, wherein service 
connection for a psychiatric disorder was denied, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).

2.  The evidence received subsequent to the March 1991 Board 
decision is not new and material, and it thus does not serve 
to reopen the claim for service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board decisions may not be reopened absent the 
submission of new and material evidence warranting revision 
of the previous decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d) (1999).  Where there 
is a final decision on a claim, that claim may not be 
thereafter reopened and allowed, and a claim based upon the 
same factual basis may not be considered by the Board.  38 
U.S.C.A §  7104(b) (West 1991).  However, there is an 
exception to this rule; if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition. See 
38 U.S.C. §  5108, 7104.  The Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the definition of "new and material 
evidence" adopted by the United States Court of Appeals for 
Veterans Claims (Court).  The Federal Circuit held that in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of the statutory term in 38  U.S.C. § 5108.  
Consequently, the legal test adopted in Colvin and enforced 
in subsequent cases, see e.g. Sklar v. Brown, 5 Vet. App. 
140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 (1995) 
and Evans v. Brown, 9 Vet. App. 273 (1996), which required 
reopening of claim on the basis of "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case was invalidated.  Thus, the Federal Circuit held in 
Hodge that the correct legal standard that is applied to 
reopening claims is the standard set forth in 38 C.F.R. 
§ 3.156(a).  That regulation states that, in order for new 
evidence to be material, the new evidence should "bear[ ] 
directly and substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable possibility of a 
change in the outcome" standard established by Colvin.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  

In February 1968, prior to his entry into active military 
service, the veteran was treated at a private medical center 
with abdomen pains.  At that time, an upper gastrointestinal 
series showed duodenitis and probable acute ulcer disease, 
but no evidence of perforation.  The final diagnosis in 
February 1968 was acute duodenitis and/or duodenal ulcer.  In 
August 1968, one month prior to his entrance into active 
military service, the veteran again sought treatment at the 
private medical center for complaints of abdomen pains.  The 
final diagnosis was acute duodenal ulcer.  

The next month, September 1968, the veteran entered into 
active military service.  Following several dizzy spells and 
fainting episodes, the veteran was hospitalized in October 
1968.  The final diagnosis upon his discharge from the Army 
hospital was ulcer of the duodenum with hemorrhage, not line 
of duty, existed prior to service, not service aggravated.  
In the hospital discharge summary, an Army physician 
concluded that the veteran was unfit for induction, and he 
recommended that the veteran be separated from service 
because of a void induction.

In its October 1987 decision, the first decision that 
addressed the veteran's duodenal ulcer service connection 
claim, the Board determined that the veteran's ulcer disease 
had preexisted his entry into active service in September 
1968 and that the disease had not undergone an increase in 
severity during his active service.  

Since then the Board has addressed the veteran's duodenal 
ulcer claim twice, in August 1989 and in March 1991.

The veteran has submitted various records in connection with 
his claim to reopen the duodenal ulcer service connection 
claim.  The Board notes that the veteran also submitted 
records regarding a heart condition, but those records relate 
to a separate claim involving a heart condition that is not 
on appeal to the Board.

The records submitted by the veteran in connection with this 
claim include service medical records, which are duplicates 
of records that have been previously considered by the Board 
in connection with the ulcer claim.  Therefore, these records 
are not new.

He has also submitted records of treatment from various 
private medical facilities.  In March 1995, he was treated at 
the LaFollette Medical Center of LaFollette, Tennessee, for 
cholelithiasis with extensive severe necrosing gangrenous 
cholecystitis; the treatment records include a final 
diagnosis of peptic ulcer disease historical.  At that time, 
the veteran underwent a cholecystectomy.  While the treatment 
records do include the veteran's statements that he "has had 
ulcer problems for a long time," that statement does not, 
per se relate to the veteran's short period of active 
service.  Therefore, this evidence is not material.  

These March 1995 treatment records also reprise the veteran's 
account of his medical history and describe the veteran's 
statements regarding "a long history of peptic ulcer disease 
having been diagnosed with this approximately 25 years ago 
while he was in the military service."  The physicians' 
inclusion of the veteran's account of his medical history in 
the March 1995 records does not render them material.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993) (medical opinion has no 
probative value, and is thus not "material," when based on 
a version of events provided by the veteran which had been 
previously rejected in prior final RO or Board decision); cf. 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board not bound 
to accept opinions of two doctors who made diagnoses of post-
traumatic stress disorder almost 20 years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant).  Therefore, the 
March 1995 private medical records do not "bear[ ] directly 
and substantially upon the specific matter under 
consideration . . . [and are not] so significant that [they] 
must be considered in order to fairly decide the merits of 
the claim."  See 38 C.F.R. § 3.156(a).

The veteran has also submitted records of treatment at a 
private medical facility, the Methodist Medical Center of Oak 
Ridge, Tennessee, for gastrointestinal bleeding in September 
1997.  Those records refer to the veteran's history of peptic 
ulcer disease, but they do not discuss any relationship 
between the veteran's upper gastrointestinal bleeding, 
duodenal ulcer disease, or peptic scarring due to old ulcer 
disease to the veteran's active military service.  Therefore, 
these records do not bear upon the issue of whether the 
veteran's preservice ulcer disease was aggravated during his 
active military service.





ORDER

New and material evidence has not been received to reopen the 
service connection claim for an ulcer of the duodenum with 
hemorrhage, and that claim is accordingly not reopened.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

